DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch (US 20200113384).


Re claim 1, Loesch teaches a tray assembly (FIG. 4) comprising a tray configured to hold an array of vaporizer cartridges during one or more of the laser etching operation and the tag writing operation, the tray comprising:
	A first cartridge positioner (13);
	A second cartridge positioner rotatably coupled with the first cartridge positioner (15);
An array of cartridge retainers defined by the first and second positioner wherein each retained comprises a first opening formed through the first positioner configured to provide access to a  first portion of a first side of a vaporizer cartridge of the array within the tray; and a second opening formed through the second positioner, the second opening opposite the first opening and configured to provide access to a  second portion of a second side of the cartridge (positioners 13 and 15 comprise a plurality of openings providing the access),
	Wherein the tray is configured to be rotated 180 degrees about a central longitudinal axis of the tray that extends between a proximal end of the tray and a distal end, to cause each cartridge to rotate 180 degrees about the central longitudinal axis, and the rotation configured to allow for the first and second portion to be etched (FIG. 1+ wherein the tray can be rotated by flipping the whole apparatus or even via the attachment assembly as par paragraph [0028]+).  Though silent to cartridges and laser etching, the Examiner notes that the tray meets the structural limitations as recited and is capable of such use.  One would have been motivated to have the first and second positioners closer (smaller openings) based on design constraints such as how thick/ large the food items to be grilled are, and thus reducing to a size that can hold vaporizers would have been well within the ordinary skill int eh art for expected results.
Re claims 7-8, the Examiner notes that a plurality of cartridges are interpreted to e able to be housed wherein changing a size is an obvious matter of design variation for expected results (result effective variable).  The openings provide boundaries. 
Re claim 9, the Examiner notes that the cartridge data is not germane to the tray itself.  Having data on a cartridge is an obvious expedient to provide information.
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackey-Ponte (US 10531766).
Re claim 1, Mackey-Ponte teaches a tray assembly (FIG. 1+) comprising a tray configured to hold an array of vaporizer cartridges during one or more of the laser etching operation and the tag writing operation, the tray comprising:
	A first cartridge positioner (210A);
	A second cartridge positioner rotatably coupled with the first cartridge positioner (210B);
An array of cartridge retainers defined by the first and second positioner wherein each retained comprises a first opening formed through the first positioner configured to provide access to a  first portion of a first side of a vaporizer cartridge of the array within the tray; and a second opening formed through the second positioner, the second opening opposite the first opening and configured to provide access to a  second portion of a second side of the cartridge (positioners 210 comprise a plurality of openings providing the access),
	Wherein the tray is configured to be rotated 180 degrees about a central longitudinal axis of the tray that extends between a proximal end of the tray and a distal end, to cause each cartridge to rotate 180 degrees about the central longitudinal axis, and the rotation configured to allow for the first and second portion to be etched (FIG. 1+ wherein the tray can be rotated by flipping the whole apparatus).  Though silent to cartridges and laser etching, the Examiner notes that the tray meets the structural limitations as recited and is capable of such use.  One would have been motivated to have the first and second positioners closer (smaller openings) based on design constraints such as how thick/ large the food items to be grilled are, and thus reducing to a size that can hold vaporizers would have been well within the ordinary skill int eh art for expected results.
Re claims 7-8, the Examiner notes that a plurality of cartridges are interpreted to be able to be housed wherein changing a size is an obvious matter of design variation for expected results (result effective variable).  The openings provide boundaries. 
Re claim 9, the Examiner notes that the cartridge data is not germane to the tray itself.  Having data on a cartridge is an obvious expedient to provide information.

Allowable Subject Matter
Claims 2-6 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of claim 2, including the details of the nest as recited, and the limitations of claim 10 including a machine comprising the tray assembly, laser, array of antennas, and controller with recited operations.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of claim 18 of the machine performing the first laser etching operation on the array of cartridges within the tray, the rotating by the machine, performing by the machine the second laser etching operation, and performing by the machine the writing to the NFC tags from the antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887